Title: From Jonathan Trumbull, Jr. to Benjamin Tallmadge, 20 September 1782
From: Trumbull, Jonathan, Jr.
To: Tallmadge, Benjamin


                  D. SirHead Quarters 20th Sepr 1782
                     
                  
                  His Excellency thanks you for the Intelligence communicated by the Dragoon, who arrived this Morng, & renews his Request, that you will keep him as often informed, as is in your power.  I am &a
                  
                     J. Trumbull Jr
                  
               